CLD-010                                                  NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 12-2850
                                  ___________

                              LEROY T. MOORE,
                                  Appellant

                                        v.

              MIDDLESEX COUNTY PROSECUTORS OFFICE;
                       CHRISTOPHER KUBERIET;
           JENNIFER SESSA, individually and in her official capacity;
                  BRUCE KAPLAN, in his official capacity
                 ____________________________________

                   Appeal from the United States District Court
                           for the District of New Jersey
                         (D.C. Civil No. 2-11-cv-03879)
                    District Judge: Honorable Jose L. Linares
                   ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 12, 2012

           Before: RENDELL, JORDAN and GARTH, Circuit Judges

                        (Opinion filed: November 2, 2012)
                                    _________

                           OPINION OF THE COURT
                                 _________
PER CURIAM

       On July 7, 2012, Leroy T. Moore, a state inmate confined at the Northern State

Prison in Newark, New Jersey, filed a pro se complaint in the United States District Court

for the District of New Jersey, alleging that the Middlesex County Prosecutor’s Office,

Middlesex County Prosecutor Bruce Kaplan, Assistant Prosecutor Christopher Kuberiet,

and Prosecutor’s Agent Jennifer Sassa violated his civil rights in connection with his

prosecution on multiple drug charges in state criminal court.

       Moore’s 42 U.S.C. § 1983 complaint alleged that Assistant Prosecutor Kuberiet

violated his constitutional rights by continually deceiving the state criminal court by

stating that Moore was in possession of “several grams of dope” when he was arrested in

2009 and withholding exculpatory lab reports from both the court and Moore’s defense

counsel showing that the actual weight of the drugs Moore was in possession of at the

time of his arrest was less than one gram. The complaint further alleged that Prosecutor’s

Agent Sassa conspired with Kuberiet to withhold exculpatory evidence by forwarding a

discovery packet to Moore’s lawyer without including the exculpatory “lab reports as to

the CDS & amount.” County Prosecutor Bruce Kaplan was named as a defendant for

failing to adequately train and supervise Kuberiet and Sassa. Moore’s complaint sought

an unspecified amount of compensatory and punitive monetary damages.

       On May 10, 2012, the District Court granted Moore leave to proceed in forma

pauperis but then sua sponte dismissed his complaint with prejudice as against all

defendants pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(iii) and 1915A(b)(2). In an opinion
                                             2
accompanying the order of dismissal, the District Court explained that Moore’s complaint

must be dismissed because prosecutors enjoy absolute immunity from claims based on

their failure to disclose exculpatory evidence, provided that they did so while functioning

in a prosecutorial capacity, and that Moore’s complaint did not contain allegations with

respect to willful destruction or other aggravating circumstances sufficient to pierce the

defendants’ absolute prosecutorial immunity. Moore timely filed this appeal.

       We have jurisdiction to hear this appeal under 28 U.S.C. § 1291, given the District

Court’s dismissal of Moore’s complaint with prejudice. See Borelli v. City of Reading,

532 F.2d 950, 951-52 (3d Cir. 1976).

       State prosecutors are afforded absolute immunity from civil suit under § 1983 for

the initiation and pursuit of criminal prosecutions. Imbler v. Pachtman, 424 U.S. 409,

431 (1976). Prosecutors also enjoy absolutely immunity for actions undertaken in

preparation for judicial proceedings or for trial, provided those actions occur in the course

of their role as a prosecutor. Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).

Although a prosecutor’s deliberate destruction of exculpatory evidence is not entitled to

absolute immunity, the decision to withhold such evidence from the defense while

functioning as an advocate for the state is protected by absolute immunity. Imbler, 424

U.S. at 431-32 n.34; Yarris v. Cnty. of Delaware, 465 F.3d 129, 137 (3d Cir. 2006).

       Supervisory prosecutors are absolutely immune both from suits for acts

undertaken in relation to an individual trial, and from suits charging that they failed to

provide adequate training and supervision. Van de Kamp v. Goldstein, 555 U.S. 335,
                                              3
346-49 (2009). The employee of an attorney, including the employee or agent of a

prosecutor, is also granted absolute immunity from § 1983 suits where the function of the

employee and the judicial process are closely allied. Waits v. McGowan, 516 F.2d 203,

206 (3d Cir. 1975). This Court has held, for example, that absolute immunity extends to

employees of prosecutors who perform investigative work in furtherance of a criminal

prosecution. Davis v. Grusemeyer, 996 F.2d 617, 631-32 (3d Cir. 1993).

      We agree with the District Court that Moore’s complaint seeks monetary relief

from defendants who are absolutely immune from suit under § 1983, and that dismissal

under sections 1915(e)(2)(B)(iii) and 1915A(b)(2) was therefore proper. Moore sought

money damages from a prosecutor, his supervisor, and his agent, each of whom is

immune from such relief under settled law. Moreover, we detect no abuse of discretion

in the District Court’s decision to dismiss the complaint without offering leave to amend.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). For all of

these reasons, we will therefore summarily affirm the judgment of the District Court.




                                            4